Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being Chen (US20180040438).
Regarding claim 1, Chen teaches a keyswitch, comprising: a base plate 21, comprising a main plate body and a linking portion 211 protruding upward from the main plate body, the linking portion having a through hole (2111, 2112) and comprising a first sidewall protruding upward from the main plate body, a second sidewall protruding upwards from the main plate body, and a top wall connecting between the first sidewall and the second sidewall, the linking portion defining a front side and a rear side opposite to the front side, a first lateral path and a second lateral path, the first lateral path extending from the first sidewall toward the front side, the second lateral path extending from the second sidewall toward the front side; a membrane switch layer 22, having a breakout hole and comprising a contact portion 222 (section showing in the annotated figure below), an upper circuit membrane 222, a spacer layer 224 and a lower circuit membrane 223, the spacer layer being disposed between the upper circuit membrane and the lower circuit membrane,  the membrane switch layer being disposed on the main plate body such that the linking portion penetrates through the breakout hole, and that the contact portion is located proximate to the linking portion at the front side; a keycap 20, being disposed above the base plate and capable of moving vertically with respect to the base plate; a balance bar 204, comprising a main bar body 2041 and a connecting section 2042, the connecting section having a free first end (the curved section), the main bar body being rotatably engaged on a bottom surface of the keycap, the connecting section passing through the through hole, and the first end being located at the rear side, wherein the contact portion supports the connecting section to abut against the top wall; and at least one buffer layer (228, 2233), being formed to cover at least the whole of a lower surface of the contact 17portion (Fig. 13) and extending at least along the first lateral path and the second lateral path, wherein a membrane elasticity coefficient of the contact portion is less than a buffer elasticity coefficient of the at least one buffer layer (the combination between the gel 228 and the layer 2233 has an elasticity that is higher than the elasticity of the layer 222, see Figs. 12-15 and paragraph 46).  
Regarding claim 9, Chen teaches a keyswitch comprising: a base plate 21, comprising a linking portion 211 protruding upward, the linking portion having a through hole (2111, 2112), two sides of the through hole respectively a first lateral path and a second lateral path which both extend in a normal direction of the through hole; a keycap 20, being disposed above the base plate and capable of moving vertically with respect to the base plate; a membrane switch layer 22, being disposed on the base plate and comprising an upper circuit membrane 222, a spacer layer 224 and a lower circuit membrane 223, and a contact portion 222 (section showing in the annotated figure below) located between the first lateral path and the second lateral path and located proximate to the linking portion of the base plate; the spacer layer being disposed between the upper circuit membrane and the lower circuit membrane;  a balance bar 204, comprising a connecting section 2042 passing through the through hole of the linking portion; and at least one buffer layer (228, 2233), being formed to cover at least the whole of a lower surface of the contact portion (Fig. 13) and extending along the first lateral path and the second lateral path; wherein when the keycap moves up and down, the connecting section of the balance bar is disposed on the contact portion of the membrane switch layer and rotatably slides between the first lateral path and the second lateral path (Figs. 12-15 and paragraph 41).  
Regarding claims 2 and 15, Chen teaches a keyswitch wherein a first friction coefficient of the contact portion is less than a second friction coefficient of the at least one buffer layer (the gel 228 has a higher friction coefficient than the smooth surface of the layer 222, see Figs. 12-15 and paragraph 46).  
Regarding claim 11, Chen teaches the keyswitch wherein the through hole (2111, 2112) also communicates with an extension hole formed on a plane of the base plate, the extension hole is perpendicular to the through hole, and the extension hole extends in the normal direction of the through hole (Fig. 1).  
Regarding claim 12, Chen teaches the keyswitch wherein the first lateral path and the second lateral path are respectively located on the two sides of the extension hole (Fig. 14 and annotated figure below).  
Regarding claim 13, Chen teaches the keyswitch wherein the at least one buffer layer (2223, 228) surrounds the extension hole (Fig 14).  
Regarding claim 14, Chen teaches the keyswitch wherein a respective first lengths of the first lateral path and a respective second length of the second lateral path both correspond to a third length of the extension hole(the length between the first and second lateral paths is corresponding to or same as the length of the extension hole, see annotated figure).  
Regarding claim 16, Chen teaches the keyswitch wherein a membrane elasticity coefficient of the contact portion is less than a buffer elasticity coefficient of the at least one buffer layer (the combination between the gel 228 and the layer 2233 has an elasticity that is higher than the elasticity of the layer 222, see Figs. 12-15 and paragraph 46).
Regarding claim 17, Chen teaches the keyswitch wherein the at least one buffer layer (228, 2233) is formed to cover at least the lower surface of the contact portion 222 between the first lateral path and the second lateral path (Figs. 13-15).

    PNG
    media_image1.png
    714
    826
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yen (US 20220044888).
Regarding claim 10, Chen does not teach the at least one buffer layer has a buffer layer gap less than a through-hole width of the through hole. However, Yen teaches a similar keyboard that comprises a buffering layer 114, a base plate 102, with  a linking portion 104 protruding upward from the base plate, the linking portion having a through hole (O); the at least one buffer layer has a buffer layer gap less than a through-hole width of the through hole(Fig. 1c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yen in the keyboard of Chen to reduce noise or vibration.  
Allowable Subject Matter
Claims 3-5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed keyboard wherein the upper circuit membrane and the spacer layer are removed at the contact portion of the membrane switch layer.   
Response to Arguments
Applicant suggests that claims 1 and 9 are allowable since the allowable features of claim 3 are added to claims 1 and 9. However, the examiner cannot concur. Claim 3 was indicated to be allowable as whole and not only the partial features that are added into claims 1, 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833